ALD-111                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-1160
                                       ___________

                                In re: DENNIS HICKS,
                                                 Petitioner
                        ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                    (Related to E.D. Pa. Civ. No. 2-07-cr-00083-001)
                      ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     February 6, 2020
                  Before: MCKEE, SHWARTZ and PHIPPS, Circuit Judges

                              (Opinion filed: April 6, 2020)
                                      _________

                                        OPINION*
                                        _________

PER CURIAM

       Dennis Hicks is a Pennsylvania prisoner proceeding pro se. On September 19,

2019, he filed a motion to modify his sentence pursuant to 18 U.S.C. § 3582 in the

District Court.

       Approximately four months later, on January 14, 2010, Hicks filed in this Court a

petition for a writ of mandamus. Hicks states that his § 3582 motion has been sitting in


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the District Court for over three months without a ruling and asks us to compel the

District Court to adjudicate it.

       We will deny the petition. While issuance of the writ may be warranted when

district court proceedings are so protracted as to amount to a failure to exercise

jurisdiction, see Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), there is no such

protraction here. Cf. id. (holding that eight months of inaction on a motion was

insufficient to compel mandamus relief). We are confident that the District Court will

adjudicate Hicks’s motion in due course.

       Accordingly, we will deny the mandamus petition.